ORDER

PER CURIAM.
Pamela Harris (“Claimant”) appeals from the decision of the Missouri Labor and Industrial Relations Commission (“Commission”) that affirmed a denial of unemployment benefits by the Appeals Tribunal because Claimant was discharged from American Red Cross Blood Services (“Employer”) for misconduct connected with work. We have reviewed the briefs *620of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed pursuant to Rule 84.16(b).